DETAILED ACTION
 	The preliminary amendment filed 4/26/2022 has been entered. Claims 1-20 have been canceled, while claims 21-40 have been added. Claims 21-40 are pending and have been examined.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
 	The disclosure is objected to because of the following informalities: The “CROSS-REFERENCE TO RELATED APPLICATIONS” section must be updated. Appropriate correction is required.

Claim Objections
 	Claims 22, 23, 26, 27, 29, 30, 33, 34, 36, 37 and 40 are objected to because of the following informalities:  The claims recite “the inventory policy”, which lacks antecedent basis. Appropriate correction is required.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 21-27 are directed to a series of steps, system claims 28-34 are directed to a server, comprising one or more processors and memory, and computer-readable medium claims 35-40 are embodied with software.  Thus the claims are directed to a process, machine, and manufacture, respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite selecting an inventory policy, including receiving, determining, identifying, calculating, repeating, selecting and transporting steps.  
The limitations of receiving, determining, identifying, calculating, repeating, selecting and transporting, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
Specifically, the claim elements recite receiving a current state of items in a supply chain network comprising one or more supply chain entities, wherein an inventory of the one or more supply chain entities is used to store one or more items, and a state of the items comprises a quantity and ordered flow among the inventory of the one or more supply chain entities; determining an initial inventory policy comprising a reorder point and a target quantity, wherein the initial inventory policy of the inventory is based, at least in part, on a target service level and a discrete demand distribution that is indicative of the projected demand for an item in the inventory for one or more successive periods; identifying one or more provisional inventory policies to set a provisional reorder point and a provisional target quantity for the one or more items; determining a transition matrix comprising a set of inventory levels expressed as a corresponding set of states and probabilities of transitioning between states, wherein the probabilities of transitioning between states is based on a corresponding demand; determining a solution probability vector comprising the probability of being in one state of the corresponding set of states; calculating a value associated with each state of the corresponding set of states to determine an overall value for the one or more provisional inventory policies based on a weighted sum of the corresponding set of states; repeating the determining a transition matrix, determining a solution probability vector and value calculation steps based on making incremental changes in the one or more provisional inventory policies until the value calculation shows no further improvement based on the incremental changes to the one or more provisional inventory policies; selecting a provisional inventory policy corresponding to the value calculation showing no further improvement; wherein the selected provisional inventory policy is evaluated according to a cost, a fill rate, and a no-stockout probability; based on the selected provisional inventory policy, causing items to be transported among the one or more supply chain entities to restock the inventory of the one or more items according to the current state of items in the supply chain network.
That is, other than reciting a computer, the claim limitations merely cover commercial interactions, including sales activities and business relations, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include a computer.  The computer in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, the claim limitation “transporting items among the one or more supply chain entities to restock the inventory of the one or more items according to the current state of items in the supply chain network” is deemed to merely be insignificant extra-solution activity.  
Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).  See MPEP §2106.05(I)(A).
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity).  See MPEP §2106.05(g).
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 22 and 23 further describe the inventory policy. Claims 24-27 further describe the selected inventory policy, calculating the fill rate and calculating the stockout probability.  Similarly, dependent claims 9-14 and 16-20 recite additional details that further restrict/define the abstract idea.  A more detailed abstract idea remains an abstract idea.
 Under step 2B of the analysis, the claims include, inter alia, a computer and a server, comprising one or more processors and memory.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0032 of the specification, “FIGURE 2 illustrates inventory planner 110 of FIGURE 1 in greater detail in accordance with an embodiment. As discussed above, inventory planner 110 may comprise one or more computers 160 at one or more locations including associated input devices 162, output devices 164, non-transitory computer-readable storage media, processors 166, memory, or other components for receiving, processing, storing, and communicating information according to the operation of supply chain network 100. Additionally, inventory planner 110 comprises server 112 and database 114. Although inventory planner 110 is shown as comprising a single computer 160, a single server 112 and a single database 114; embodiments contemplate any suitable number of computers, servers, or databases internal to or externally coupled with inventory planner 110.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Conclusion
 	The prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses inventory management.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        September 26, 2022